Citation Nr: 0605829	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-32 468	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in an October 
9, 2001 Board of Veterans' Appeals (Board) decision that 
found no clear and unmistakable error in an April 15, 1983 
Board decision that denied service connection for a 
psychiatric disorder and chronic brain syndrome; an increased 
rating for postoperative residuals of an angiofibroma of the 
nasopharynx with headaches; and entitlement to a total 
disability rating based on individual unemployability.  



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in October 2005 seeking review of an October 
9, 2001 Board decision to determine whether that decision 
involved clear and unmistakable error (CUE).  

2.  The October 9, 2001 Board decision found no clear and 
unmistakable error in an April 15, 1983 Board decision that 
denied service connection for a psychiatric disorder and 
chronic brain syndrome; an increased rating for postoperative 
residuals of an angiofibroma of the nasopharynx with 
headaches; and entitlement to a total disability rating based 
on individual unemployability

3.  The Board received notice on February 4, 2006 that the 
CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review for clear and unmistakable error of an October 
9, 2001 Board decision that found no clear and unmistakable 
error in an April 15, 1983 Board decision that denied service 
connection for a psychiatric disorder and chronic brain 
syndrome; an increased rating for postoperative residuals of 
an angiofibroma of the nasopharynx with headaches; and 
entitlement to a total disability rating based on individual 
unemployability should be dismissed.  38 C.F.R. § 20.1404(f) 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2005), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).




ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2005).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.
 
 
 
 

